UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 24, 2015 INVESTORS BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-36441 46-4702118 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) arkway, Short Hills, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(973) 924-5100 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) {Clients/1007/00263853.DOCX/ } Item 8.01Other Events The Board Directors of Investors Bancorp, Inc. (the “Company”) has adopted a change regarding the election of directors.Any nominee for director in an uncontested election who receives a greater number of votes “withheld” from his or her election than votes “for” such election shall tender his or her resignation for consideration by the Nominating and Corporate Governance Committee of the Company.The Committee shall recommend to the Board the action to be taken with respect to the resignation.Any Director who tenders his or her resignation pursuant to this provision shall not participate in the Committee’s or the Board’s deliberations as to whether to accept the resignation.The Board will publicly disclose its decision within 90 days of the certification of the election results. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not Applicable. (b) Pro Forma Financial Information. Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibits Not Applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. INVESTORS BANCORP, INC. DATE:December 1, 2015 By: /s/ Kevin Cummings Kevin Cummings President and Chief Executive Officer
